Supplement dated November 10, 2009 to: Value Line Aggressive Income Trust Prospectus dated June 1, 2009 Value Line Asset Allocation Fund, Inc. Prospectus dated August 1, 2009 Value Line Centurion Fund, Inc. Prospectus dated May 1, 2009 Value Line Convertible Fund, Inc. Prospectus dated September 1, 2009 Value Line Emerging Opportunities Fund, Inc. Prospectus dated August 1, 2009 Value Line Fund, Inc. Prospectus dated May 1, 2009 Value Line Income & Growth Fund, Inc. Prospectus dated May 1, 2009 Value Line Larger Companies Fund, Inc. Prospectus dated May 1, 2009 Value Line New York Tax Exempt Trust Prospectus dated June 1, 2009 Value Line Premier Growth Fund. Inc. Prospectus dated May 1, 2009 Value Line Strategic Asset Management Trust Prospectus dated May 1, 2009 Value Line Tax Exempt Fund, Inc. Prospectus dated July 1, 2009 Value Line U.S. Government Money Market Fund, Inc. Prospectus dated May 1, 2009 Value Line U.S. Government Securities Fund, Inc. Prospectus dated January 1, 2009 The information in this Supplement updates information in, supersedes any contrary information in, and should be read in conjunction with, the Prospectus and all applicable Supplements. Regulatory Settlement The following replaces all discussion of the regulatory investigation in the matter of Value Line, Inc. and Value Line Securities, Inc. previously disclosed in the Prospectus or any prior Supplements: On November 4, 2009, the Securities and Exchange Commission (“SEC”) and Value Line, Inc. (“VLI”), Value Line Securities, Inc. (currently, EULAV Securities, Inc. (“ESI”)), Jean B. Buttner, former Chairman, President and Chief
